Case 4:20-cv-00067-SDJ-CAN Document 33 Filed 12/04/20 Page 1 of 2 PageID #: 115




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  JESSE SMITH                            §
                                         §
  v.                                     §    CIVIL NO. 4:20-CV-67-SDJ
                                         §
  LAMAR COUNTY                           §

            MEMORANDUM ADOPTING THE REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On October 20, 2020, the Report of

 the Magistrate Judge, (Dkt. #32), was entered containing proposed findings of fact

 and recommendations that Defendant Lamar County’s Motion for Judgment on the

 Pleadings, or in the Alternative, Motion for Summary Judgment, (Dkt. #22), be

 granted in part and denied in part. Having assessed the Report, and no objections

 thereto having been timely filed, the Court determines that the Magistrate Judge’s

 Report should be adopted.

       It is therefore ORDERED that Defendant Lamar County’s Motion for

 Judgment on the Pleadings, or in the Alternative, Motion for Summary Judgment,

 (Dkt. #22), is GRANTED IN PART and DENIED IN PART. Defendant Lamar

 County’s Motion for Summary Judgment, (Dkt. #22), is GRANTED, and Defendant

 Lamar County’s Motion for Judgment on the Pleadings, (Dkt. #22), is DENIED AS

 MOOT. All of Plaintiff Jesse Smith’s claims are DISMISSED WITH PREJUDICE.




                                        -1-
Case 4:20-cv-00067-SDJ-CAN Document 33 Filed 12/04/20 Page 2 of 2 PageID #: 116




       The Court will enter a final judgment by separate order.


         So ORDERED and SIGNED this 4th day of December, 2020.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                        -2-
